Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 1 of 9 PageID 912




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

GOODLOE MARINE, INC.,

     Plaintiff,
v.                                        Case No. 8:20-cv-679-TPB-AAS

B.C. TOWING, INC., CAILLOU ISLAND
TOWING COMPANY, INC.,

     Defendants,

_____________________________________________/

CAILLOU ISLAND TOWING COMPANY, INC.,

     Counterclaimant,

v.

GOODLOE MARINE, INC.,

     Counter-defendant,

______________________________________________/

CAILLOU ISLAND TOWING COMPANY, INC.,

     Third-Party Plaintiff,

v.

RJA LIMITED,

      Third-Party Defendant.
______________________________________________/

                                     1
Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 2 of 9 PageID 913




                                       ORDER

         Third-Party Defendant RJA Limited (RJA) moves to compel production

of documents and better interrogatory answers from Third-Party Plaintiff

Caillou Island Towing Company, Inc. (Caillou). (Doc. 88). Caillou opposes the

motion. (Doc. 94).

I.      BACKGROUND

        Caillou Island Towing provides towage services in the territorial waters

of the State of Florida and was the owner of the tug, M/V CHARLES J CENAC.

(Doc. 21, ¶ 13). Goodloe Marine, Inc. (Goodloe) and Caillou entered into a

Towing Agreement where Caillou agreed to tow a Goodloe tow from Port

Bolivar, Texas, to Port St. Lucie, Florida. (See Doc. 23-1). While in territorial

waters off the coast of Cedar Key, Levy County, the tow sank. (Doc. 77, ¶ 14).

        Goodloe sued Caillou and Caillou filed a counterclaim against Goodloe

and an amended third-party complaint against CTAL.1 (Docs. 14, 77). As part

of the Towing Agreement, Goodloe had contracted the services of a third party

to survey the tow and certify it was fit for the voyage. Though Caillou alleges

Charles Taylor Adjusting, Ltd. (CTAL) conducted the survey and certification

(Doc. 77, ¶ 9), the parties agree RJA was the company retained to conduct the


1   This action was consolidated with Case No. 8:30-cv-1641-TPB-AAS. (See Doc. 1).

                                           2
Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 3 of 9 PageID 914




survey (Doc. 74). Thus, the court granted the jointly requested substitution of

RJA for CTAL as Third-Party Defendant.2 (Doc. 75).

      CTAL, prior to the substitution of RJA for CTAL, and RJA propounded

various requests for production and interrogatories on Caillou. (See Doc. 88,

Exs. A-E). Caillou objected to the requests for production related to “tug logs”

and “documentation of crew sea-time.” (Id.). Caillou also objected to

interrogatories related to “tug logs,” “documents for the voyage,” and “towing

officer assessment records for Captain Andrew Noble Adams and Captain

Roger Taylor.” (Id.).

      RJA now moves to compel these discovery responses. (Doc. 88). Caillou

opposes the motion. (Doc. 94). After RJA moved to compel, Caillou agreed to

allow RJA’s IT expert on board the tug CHARLES J. CENAC to extract the

Rose Point electronic chart for the subject voyage. (Doc. 95). All other issues

remain pending.

II.   ANALYSIS

      A party may obtain discovery about any nonprivileged matter relevant

to any party’s claim or defense and proportional to the needs. Fed. R. Civ. P.


2 Consequently, and without apparent objection by either the movant or the
respondent, for purposes of this discovery dispute, CTAL and RJA are treated
interchangeably.

                                       3
Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 4 of 9 PageID 915




26(b)(1). Discovery helps parties ascertain facts that bear on issues. ACLU of

Fla., Inc. v. City of Sarasota, 859 F.3d 1337, 1340 (11th Cir. 2017) (citations

omitted).

        A party may move for an order compelling discovery from the opposing

party. Fed. R. Civ. P. 37(a). The party moving to compel discovery has the

initial burden of proving the requested discovery is relevant and proportional.

Douglas v. Kohl’s Dept. Stores, Inc., No. 6:15-CV-1185-Orl-22TBS, 2016 WL

1637277, at *2 (M.D. Fla. Apr. 25, 2016) (quotation and citation omitted). The

responding party must then specifically show how the requested discovery is

unreasonable or unduly burdensome. Panola Land Buyers Ass’n v. Shuman,

762 F.2d 1550, 1559-60 (11th Cir. 1985).

        A.    Discovery related to the tug logs.

        CTAL’s First Request for Production No. 11:3 The tug’s logs
        for the voyage in question.

        Caillou’s Response: Enclosed CIT 611-634.

        Caillou supplemented its discovery response. (See Doc. 94, Ex. A). Caillou

states it “is not in possession of any further documents responsive to this

request and therefore is in full compliance with same.” (Doc. 94, p. 4). Thus,

the motion to compel as to this request is moot.


3   CTAL propounded its first requests for production before RJA’s substitution.
                                           4
Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 5 of 9 PageID 916




      CTAL’s Third Request for Production No. 7: The tug’s Towing
      Logs for the past five (5) years, which sets out all towing
      information including but not limited to: date, year, hours,
      duration of wire rope used, wire tension, wire length,
      environmental conditions, wire length adjustments, remarks, date
      main towline installed, spare towline date, main towline
      lubrication and maintenance schedule, towed object, length of
      bridle, breaking load (M/T), breaking strain (M/T), date/hour
      towline connected, date/hour towline released, positions at when
      these events took place.

      Caillou’s Response: Objection. Requesting the aforementioned
      information for a five (5) year period is unreasonable in time and
      scope. Moreover, this request seeks irrelevant information as it
      requests information regarding the duration of wire rope, wire
      tension, wire length, environmental conditions, towline, breaking
      load, breaking strain, etc., which have no relevance whatsoever to
      the allegations and claims made in this case. Subject to this
      objection and without waiving it, please refer to documents
      produced responsive to this request for a six (6) month period.

      RJA’s request for tug’s towing logs are relevant and proportional to the

needs of this action. However, towing logs dating back five years are overbroad

and not proportional to the needs of the case. See Reed v. Royal Caribbean

Cruises, Ltd., No. 19-24668-CIV, 2020 WL 8226840, at *4 (S.D. Fla. Oct. 23,

2020) (allowing discovery from three years before the subject incident); Felicia

v. Celebrity Cruises, Inc., No. 12-20477-CIV, 2012 WL 12845124, at *2 (S.D.

Fla. Sept. 21, 2012) (narrowing discovery requests from five years to two or

three years before the event giving rise to the action). Thus, CTAL’s Third

Request for Production No. 7 is narrowed to the tug’s towing logs for the past

                                       5
Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 6 of 9 PageID 917




three years.

      RJA’s First Set of Interrogatories No. 6: Please list all part of
      refuge and/or sheltered waters utilized by you when weather
      conditions/sea state exceeded three (3) feet during the voyage.

      Caillou’s Response: Please refer to the Charles J. Cenac’s Log
      Book for the voyage in question provided by CIT as part of its Rule
      26 Initial Disclosures.

      Caillou provided all tug logs for the voyage in question. (See Doc. 94, Ex.

A). Caillou states it “is not in possession of any further documents responsive

to this request and therefore is in full compliance with same.” (Doc. 94, p. 8).

Thus, the motion to compel as to this request is moot.

      B.       Discovery related to the tug’s crew sea-time.

      CTAL’s Third Request for Production No. 4: Documentation
      of all tug crew sea-time aboard towing vessels for the past five (5)
      years to the date of the incident.

      Caillou’s Response: Please see attached. (See Doc. 94, Ex. B).

      CTAL’s Third Request for Production No. 5: All letters of
      service for the tug crewmembers for the past five (5) years up to
      the date of the incident. If these are not available for any/all
      crewmembers, all vital statistics of every tugboat that
      crewmember worked on.

      Caillou’s Response: Objection. This request is vague, ambiguous
      and/or assumes that CIT knows what “vital statistics” means and
      what documents are responsive to same. Subject to this objection
      and without waiving it, please refer to documents produced in
      response to request for production number 4.


                                       6
Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 7 of 9 PageID 918




      Caillou produced letters sent to the United States Coast Guard for each

crewmember that breaks down their sea-time service during their employment

with Caillou. RJA claims that Caillou only produced sea-times for only three

months. However, the sea-time letters reflect the duration of a crewmembers’

employment with Caillou.4 The information sought in this request was

provided. Thus, Caillou adequately responded to this discovery request.

      C.    Discovery pertaining to Captain Adams and Captain
            Taylor’s assessment records

      CTAL’s First Set of Interrogatories, No. 5: Please confirm
      whether the any member of the tug’s crew at the time of the
      incident held a Towing Officers Assessment Record (“TOAR”). If
      so, list the name of the crewmember holding the TOAR, whether
      the crewmember obtained successful completion of the practical
      assessments of the TOAR, when the crewmember obtained
      complete “sign off” of the TOAR and the crewmember’s Towing
      Vessel Service Record provided to obtain the TOAR or otherwise
      provide a complete copy of the TOAR for each crewmember.

      Caillou’s Response: Both, Captain Roger Taylor and Captain
      Andrew Adams, as operators of the tug, hold towing endorsements.
      Please see their mariner’s credentials provided as part of their
      employee files with CIT. Also, any TOAR records from these
      crewmembers can be requested from the USCG National Vessel
      Documentation Center. CIT does not have copy of those records.

      Caillou produced the employment file for Captain Rogers and Captain


4 For example, Captain Roger Taylor was employed by Caillou since 2014, so his sea-
time letter reflects his sea-time since 2014. However, crewmember Jessie Gilmore
was employed with Caillou since September 2019, so his sea-time letter only reflects
from that period on.
                                          7
Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 8 of 9 PageID 919




Taylor, which contains all Caillou’s records for these individuals. Neither

Captain Rogers nor Captain Taylor are employed by Caillou and Caillou states

it “is not in possession of a complete copy of the TOAR.” (Doc. 94, p. 11). Thus,

the motion to compel as to this interrogatory is due to be denied.

      D.    Discovery pertaining to voyage and tow plan from the Rose
            Point Electronic Chart System.

      RJA’s First Request for Production No. 2: Any other Voyage
      or towage plan that includes information beyond CIT Rule 26
      disclosures, pages 69-72.

      Caillou’s Response: Upon information and belief, none other
      than the Rose Point Electronic chart [which was previously
      produced in Caillou’s Rule 26 disclosures, pages 69-72].


      RJA’s First Request for Production No. 4: All documents
      obtained by you for the Voyage regarding the nearest ports of
      refuge.

      Caillou’s Response: Please refer to the voyage plan created with
      the Rose Point Electronic [which was produced in Caillou’s Rule 26
      disclosures, pages 69-72].

      RJA’s First Request for Production No. 5: All documents
      obtained by you for the Voyage regarding areas of shelter.

      Caillou’s Response: Please refer to the voyage plan created with
      the Rose Point Electronic [which was produced in Caillou’s Rule 26
      disclosures, pages 69-72].

      With respect to each of these requests, Caillou states that “[a]ll records

in [Caillou’s] possession regarding the towage plan and voyage plan were

                                       8
Case 8:20-cv-00679-TPB-AAS Document 99 Filed 09/10/21 Page 9 of 9 PageID 920




produced . . . [Caillou] has no further documentation responsive to these

requests.” (See Doc. 94, Ex. C). Caillou also agreed to allow RJA’s IT expert on

board the tug to extract the electronic chart for the voyage in question. (Doc.

95). Thus, Caillou adequately responded to these requests.

III.   CONCLUSION

       RJA’s motion to compel (Doc. 88) is GRANTED in part and DENIED

in part. Caillou must respond to CTAL’s Third Request for Production No. 7,

as narrowed to the tug’s towing logs for the past three years, by September

24, 2021. In all other respects, the motion is denied.

       ORDERED in Tampa, Florida on September 10, 2021.




                                       9
